Abatement Order filed February 14, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01028-CR
                                    ____________

                    KENNETH CANTON OGG, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 506th District Court
                            Grimes County, Texas
                         Trial Court Cause No. 18257

                             ABATEMENT ORDER

      Appellant timely appealed from his convictions for sexual assault and
prohibited sexual conduct. The clerk’s record, filed February 11, 2019, does not
contain a certification of appellant’s right to appeal. See Tex. R. App. P. 25.2(a)(2),
34.5(a)(12).

      An appeal must be dismissed if a certification showing that the defendant has
the right of appeal has not been made part of the record. Tex. R. App. P. 25.2(d);
Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005) (“The court of appeals
must dismiss an appeal if a certification showing that the defendant has the right to
appeal is not made a part of the appellate record.”).

         We therefore ABATE the appeal and order the trial court to execute a
certification of appellant’s right to appeal. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4;
Cortez v. State, 420 S.W.3d 803, 806–07 (Tex. Crim. App. 2013). The trial court
shall file a certification of the defendant’s right of appeal with the district clerk and
direct the clerk to prepare and file a supplemental clerk’s record containing the
certification with this court by March 18, 2019.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental record containing the certification of the defendant’s right to appeal is
filed.



                                    PER CURIAM




                                           2